Citation Nr: 1754364	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of right ankle fractures, to include as secondary to vertigo and or Meniere's disease.

2.  Entitlement to an initial compensable rating for bilateral hearing loss from September 1, 2009 to August 2, 2010, and a rating in excess of 10 percent from August 3, 2010, forward. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The June 2009 rating decision reduced the Veteran's disability rating for bilateral hearing loss from 100 percent to 0 percent, effective September 1, 2009.  During the course of the appeal, an August 2011 rating decision granted the Veteran an increased evaluation of 10 percent, effective from August 3, 2010.  The September 2009 rating decision, in pertinent part, denied entitlement to service connection for residuals of right ankle fractures, to include as secondary to Meniere's disease.

In January 2013, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In a letter dated in September 2014, the Veteran was provided the opportunity to testify at another hearing before a Veterans Law Judge.  However, the Veteran did not respond, thus the Board may proceed with appellate consideration.

In January 2014, the Board remanded the issues herein as well as entitlement to service connection for Meniere's disease.  A July 2014 rating decision granted service connection for Meniere's disease and an October 2014 rating decision granted service connection for vertigo. 

In January 2017, the Board denied restoration of a 100 percent rating for bilateral hearing loss and remanded the claim for issuance of a supplemental statement of the case (SSOC) with regards to the August 2011 rating decision, which granted a 10 percent disability rating for bilateral hearing loss.  The Board additionally remanded the right ankle disability claim in order to provide the Veteran with a VA examination. 

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate that the Veteran alleged, and the evidence does not show, that he is unemployable due to his service-connected disabilities.  In fact, it is noted that the Veteran was unemployed since 2001 as a result of an "on the job" (OTJ) injury to his neck, for which he is not service-connected.  Therefore, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Lastly, the Board notes that the Veteran submitted a statement in support of claim dated July 2017 that was not considered by the RO; however, the Veteran's representative waived RO's initial review. 


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the competent and credible evidence of record is at least in equipoise as to whether his residuals of right ankle fractures is secondary to his service connected Meniere's and vertigo disabilities.  

2.  For the period on appeal from September 1, 2009 to August 2, 2010, the Veteran's bilateral hearing loss has been manifested by hearing acuity no worse than Level II in the right ear and Level IV in the left ear.

3.  For the period on appeal from August 3, 2010 forward, the Veteran's bilateral hearing loss has been manifested by hearing acuity no worse than Level II in the right ear and Level V in the left ear.





CONCLUSIONS OF LAW

1.  The criteria to establish service connection for residuals of right ankle fractures on a secondary basis are met.  §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.310 (2017).

2.   For the period on appeal from September 1, 2009 to August 2, 2010, the criteria for an initial compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  For the period on appeal from August 3, 2010, forward, the criteria for an increased rating in excess of 10 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury   incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also, Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Right Ankle Disability - Analysis 

The Veteran asserts that his ankle injuries were caused by his falls due to his vertigo.  See e.g., July 2017 statement in support of claim.  

The Board notes that the issue was originally characterized as secondary to service-connected Meniere's disease only; however, as noted above, while the Veteran is rated only under vertigo (to afford him a higher rating), he was service-connected for both Meniere's disease and vertigo.  Accordingly, the Board will consider service connection on a secondary basis due to both service-connected disabilities. 

The Board further notes that the Veteran has a current right ankle disability.  See e.g., March 2017 VA examination report. 

In April 2011, the Veteran underwent a VA bones examination, which noted nonunion of the old lateral malleolus fracture and osteoarthritis of the tibiotalar joint of the calcaneonavicular joint.  The examiner opined that the fall and broken ankle were less likely than not related to Meniere's disease, based on review of another examiner's findings that the Veteran's dizziness was not a result of Meniere's disease, and Meniere's disease was not a result of his service-connected bilateral hearing loss due acoustic trauma.  However, as noted above, the Veteran has since been service-connected for both Meniere's disease and vertigo, and as such, this opinion is inadequate. 

In April 2014, the Veteran underwent a VA ankle conditions examination.  The examiner rendered a diagnosis of degenerative joints disease of the right ankle and fracture of ankle.  The examiner stated that no records were found to indicate that the Veteran had an injury to the ankle as a result of dizziness due to Meniere's disease and thus there was an absence of a documented link between his Meniere's disease and his current ankle condition.  Consequently, the April 2014 VA examiner found it less likely than not that the right ankle fractures were etiologically related to military service to include as secondary to any diagnosed Meniere's disease.  However, this opinion is inconsistent with a July 2009 VA treatment record, which noted that Veteran feel recently after he experienced dizzy spells with an unknown cause leading to a broken right ankle. 

Moreover, the examiner did not address all diagnoses of record during the pendency of the claim to include a March 2010 private medical record which provided an impression of nonunion of the old lateral malleolus fracture, old bone fragments along the inferior aspect of the medial malleolus, old 5 mm x 3 mm bone density near the medial talar dome, osteoarthritis of the tibiotalar joint and of the calcaneonavicular joint and small plantar calcaneal spur, and the April 2011 Bones examination report which provided an impression of nonunion of the old lateral malleolus fracture and osteoarthritis of the tibiotalar joint of the calcaneonavicular joint.  Furthermore, the April 2014 VA examination report did not specifically address the claim on the basis of aggravation.  Accordingly, the Board in its January 2017 remand found this opinion inadequate, and remanded the claim for an additional VA examination. 

In March 2017, the Veteran underwent an additional VA examination for ankle conditions.  The examiner confirmed diagnoses of arthritis, nonunion of the old lateral malleolus fracture, old bone fragments along the inferior aspect of the medial malleolus, old 5mm x 3mm bone density near the medial talar dome that have since healed, but have resulted in arthritis, osteoarthritis of the tibiotalar joint and of the calcaneonavicular joint, and a small plantar calcaneal spur that was not a result of the prior fracture. 

The Veteran reported that he fractured his right ankle on three or four different occasions in 2004, 2006, and 2009, and 2011, and asserted that each time the ankle was fractured was the result of a fall caused by dizziness.  The examiner stated that he denied hurting his opposing ankle, legs, wrists, or arms when he fell.  The Veteran additionally reported constant pain and swelling.  It was noted that he was waiting for a new brace and was using a cane regularly.  

The examiner opined that it was less likely than not that the Veteran's ankle fractures were secondary to his Meniere's disease in the absence of a documented link between the Veteran's Meniere's disease and his current ankle condition and the fact that he only hurt his right ankle and no other body parts.  

The Board finds this opinion to be inadequate as it is both conclusory and circumstantial at best.  The fact that the Veteran only hurt his right ankle and no other body parts is irrelevant and the lack of documented link between the two disabilities does not mean that no such connection exists, which was the purpose of the examination in the first place. 

The Board notes that the first documented injury was in September 2007 and described as "land on ankle after falling into bush and concrete," and "about an hour ago tripped and fell, hurting his right ankle with pain to touch and movement."  Initially, this incident was diagnosed as a right ankle strain, but after the Veteran continued to experience pain and swelling, in July 2008, he was diagnosed with a nondisplaced fracture of the lateral malleolus.  The Veteran fractured his right ankle again in 2010, but the records only noted "a right ankle sprain two weeks ago" without describing the history of the injury.  

As aforementioned, evaluation of Meniere's disease is done either under the criteria specifically for Meniere's syndrome or by separately evaluating vertigo, hearing impairment, and tinnitus, all of which the Veteran is service-connected for.  Notably, the Veteran is in receipt of 30 percent disability rating for his service-connected vertigo due to dizziness and occasional staggering.  

Accordingly, the Board now turns to the probative evidence of record.  The Veteran competent to describe what caused him to fall and finds his assertions attributing it to his loss of balance, constant dizziness, and staggering, and the Board finds these reports consistent and credible. 

The Veteran's VA medical treatment notes dated June 2009, forward, indicate that the he was prescribed Meclizine and takes it twice a day for dizziness with the notation that it "may cause drowsiness."  

In February 2014, the Veteran called the Lawton OPC and reported while driving his truck back with the door open to see where he was going, he got dizzy and fell out of the truck while putting it on gear, which caused it to run over his leg. 

During an April 2014 VA examination for mental disorders, the Veteran reported that he uses a cane to steady himself due to dizzy spells.  

Additionally, during an April 2014 VA examination for ear conditions, the Veteran reported intermittent episodes of room-spinning vertigo with associated nausea/vomiting, aural fullness, and increased intensity of tinnitus that last from five minutes to twenty-four hours.  The Veteran indicated that it started after his fall in the military and got worse ever since.  It was noted that the Veteran experiences vertigo less than once a month, but staggering more than once weekly.  The examiner indicated that there were multiple reasons for the Veteran's dizziness and imbalance, including diabetes mellitus, peripheral neuropathy, history of migraines, head trauma (in-service), and stroke.  The examiner added that in addition to these conditions, the Veteran's reports of history of room spinning, vertigo accompanied by unilateral hearing loss, tinnitus, and aural fullness, are characteristics of Meniere's disease.  The examiner then opined that despite other complicating factors contributing to the Veteran's imbalance, it was at least as likely as not that his imbalance and dizziness symptoms were caused by a diagnosis of Meniere's disease.  The Board finds this opinion to be significant as it specifically attributes the Veteran's imbalance, dizziness, and staggering to his now service-connected Meniere's disease.  
 
Accordingly, the Veteran's lay reports of dizziness, which caused him to fall occasionally, the April 2014 ear conditions examiner opinion, and the fact that the Veteran is service-connected for both Meniere's disease and vertigo, are of a higher probative value than the April 2011, April 2014, and the March 2017 examiners' opinions.  Moreover, the negative opinions did not attribute the Veteran's falls to any other underlined medical condition that is not service-connected.  As such, the Board assigns low probative value for these opinions.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right ankle injuries due to falls were caused or aggravated by his service-connected vertigo and or Meniere's disease.  Resolving the benefit of the doubt in the Veteran's favor, the Board finds that his residuals of right ankle fractures are secondary to his service-connected vertigo and Meniere's disease disabilities.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Increase Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIA, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever would result in the higher numeral.

Hearing Loss - Analysis 

From September 1, 2009 through August 2, 2010

The Veteran asserts that his hearing loss is worse than the non-compensable rating assigned during this period on appeal.  

As aforementioned, the Board in its January 2017 decision, found the reduction from 100 percent disability rating to non-compensable rating to be proper.  

Turning to the evidence, the Veteran underwent a VA audiology examination in September 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
23
15
20
30
25
LEFT
53
25
60
65
60

Speech recognition score was 84 percent in the right ear and 80 percent in the left ear.  

Here, applying the September 2008 audiometric result to Table VII, the Veteran had Level II hearing acuity in the right ear and Level IV in the left ear, resulting in a non-compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran submitted an October 2009 private audiogram provided by Allergy Ear Nose & Throat Institute.  However, the Maryland CNC speech discrimination test was not utilized.  Therefore, the results of this evaluation cannot constitute a basis for an increased evaluation.  Further, regardless of whether the Maryland CNC Testing was performed, the report would not support a compensable evaluation during this period.  

The Board considered the Veteran's statements that his bilateral hearing loss disability warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).

Accordingly, there is no basis to support a compensable rating for the Veteran's service-connected bilateral hearing loss.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.

From August 3, 2010, Forward

As noted above, for this period on appeal, in an August 2011 rating decision, the RO granted a 10 percent disability rating effective August 3, 2010. 

Turning to the evidence, the Veteran underwent a VA audiology examination in August 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
24
15
20
35
25
LEFT
54
25
60
65
65

Speech recognition score was 84 percent in the right ear and 72 percent in the left ear.  

Here, applying the August 2010 audiometric result to Table VII, the Veteran had Level II hearing acuity in the right ear and Level V in the left ear, resulting in a 10 percent disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran underwent an additional VA audiology examination in February 2014.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
24
10
20
35
30
LEFT
48
15
55
65
55

The February 2014 VA examination report further stated that the Veteran provided rhyming responses to speech stimuli up to 80 dB and that the use of the word recognition score was not appropriate for this Veteran, because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate.

As noted above, when speech recognition scores are not available, Table VIA is used for rating purposes.  Here, applying the February 2014 audiometric result to Table VIA, the Veteran had Level I hearing acuity in the right ear and Level II in the left ear, resulting in a non-compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board notes that while the findings from the February 2014 VA audiogram are consistent with only a non-compensable rating, the 10 percent currently assigned was continued by the RO, because sustained improvement has not been shown by the evidence of record.  The 10 percent rating will not be disturbed herein.

The Board considered the Veteran's statements that his bilateral hearing loss disability warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).

Accordingly, there is no basis to support an increased rating, in excess of 10 percent for the Veteran's service-connected bilateral hearing loss.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The February 2014 VA examiner further found that the Veteran's hearing impacted his ordinary conditions of daily life.  The Veteran stated it impacted his daily activities.  He did not want to be around people because he could not understand them.  He also stated that he misunderstood figures too.  These are manifestations of difficulty hearing or understanding speech, which are contemplated by the schedular rating criteria for hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss). The criteria thus contemplate the symptoms and remand for referral for extraschedular consideration is not required.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for residuals of right ankle fractures is granted. 

Entitlement to an initial compensable rating for bilateral hearing loss from September 1, 2009 to August 2, 2010, and increased rating in excess of 10 percent from August 3, 2010, forward is denied. 




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


